Case: 13-13053   Date Filed: 02/19/2014   Page: 1 of 5


                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-13053
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:12-cv-00762-AT


DAVID NATHAN THOMPSON,

                                                            Petitioner-Appellant,

                                    versus

OFFICER EUBANKS,
Probation Officer - Georgia
Department of Corrections,

                                                          Respondent-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (February 19, 2014)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-13053       Date Filed: 02/19/2014       Page: 2 of 5


       David Nathan Thompson, a Georgia probationer, appeals the district court’s

denial of his 28 U.S.C. § 2254 federal habeas petition challenging the banishment

condition of his probation. On appeal, Thompson makes the following arguments:

(1) his banishment violates his federal constitutional right to travel as applied to

him because it was not reasonably related to the rehabilitative scheme of his

sentence; (2) his banishment constitutes cruel and unusual punishment because it

separates him from parental support; and (3) his banishment violates a

constitutionally-protected right, recognized by several other courts of appeals,

against forced separation of a parent and an adult child where there is a special

need for family support. Upon review,1 we reject Thompson’s arguments and

affirm the district court’s denial of his petition.

                               I.      RIGHT TO TRAVEL

       On appeal, Thompson argues his banishment violates his constitutional right

to travel insofar as it is not reasonably related to the rehabilitative scheme of his

sentence. Thompson did not raise this constitutional, as-applied challenge before

the district court. In his § 2254 petition, Thompson argued that his banishment

bore no relationship to his rehabilitation and unreasonably precluded contact with


       1
          Generally, we review de novo a district court’s denial of a habeas petition under 28
U.S.C. § 2254, while its factual findings are reviewed for clear error. Sims v. Singletary, 155
F.3d 1297, 1304 (11th Cir. 1998). However, we have “repeatedly held that an issue not raised in
the district court and raised for the first time in an appeal will not be considered.” Walker v.
Jones, 10 F.3d 1569, 1572 (11th Cir. 1994) (holding that an issue not raised in a 28 U.S.C.
§ 2254 petition would not be considered as an independent claim on appeal).

                                               2
               Case: 13-13053     Date Filed: 02/19/2014    Page: 3 of 5


his family and psychiatrist, but Thompson premised this argument entirely on state

law. Thompson also argued in his § 2254 petition that his banishment facially

violated his constitutional right to travel, but he did not tie his argument to the

specifics of his rehabilitation. Thompson’s current argument recasts his state-law

claim as a federal claim by incorporating right-to-travel language, but the essence

of his argument is that his banishment is unconstitutional as applied to him because

it is not reasonably related to his rehabilitation. Thompson never raised this as-

applied argument before the district court, and we therefore decline to consider it

on appeal. See Walker v. Jones, 10 F.3d 1569, 1572 (11th Cir. 1994).

                   II.    CRUEL & UNUSUAL PUNISHMENT

      Under 28 U.S.C. § 2254, a federal court may not grant habeas relief on

claims that were previously adjudicated in state court on the merits unless the state

court’s adjudication resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Supreme Court holdings or

resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the state court. 28 U.S.C. § 2254(d)(1)-(2).

Thompson argues the state court’s denial of his cruel-and-unusual-punishment

claim was contrary to the Supreme Court’s decision in Solem v. Helm, 463 U.S.
277, 284 (1983). However, Thompson’s case is factually distinguishable from

Solem, as Solem addressed whether the length of a term of imprisonment violated


                                           3
              Case: 13-13053     Date Filed: 02/19/2014    Page: 4 of 5


the Eighth Amendment, not whether a probation condition does so. See id. at 289.

Moreover, Thompson cites no authority supporting the proposition that banishment

as a condition of probation was cruel and unusual when ordered in lieu of a

possible 60-year maximum prison sentence. Consequently, Thompson cannot

show that fair-minded jurists could not disagree on the correctness of the state

court’s determination that his banishment was not cruel and unusual in violation of

the Eighth Amendment. See Borden v. Allen, 646 F.3d 785, 817 (11th Cir. 2011),

cert. denied, 132 S. Ct. 1910 (2012). Accordingly, his argument under the Eight

Amendment fails.

             III.   FORCED SEPARATION OF PARENT & CHILD

      We do not address Thompson’s claim that his banishment from the majority

of counties within Georgia violated his constitutionally-protected right not to be

separated from his parents because Thompson did not raise this argument before

the district court. In its order adopting the magistrate judge’s report and

recommendation and denying Thompson’s § 2254 petition, the district court

expressed its concerns that Thompson’s banishment may violate his constitutional

associational right against forced separation of a parent and a mentally disabled

adult child. However, when considering this issue, the district court explicitly

noted that Thompson had not raised or exhausted this claim before the Georgia

Court of Appeals or raised the issue before the district court. The district court’s


                                          4
               Case: 13-13053     Date Filed: 02/19/2014    Page: 5 of 5


assertion that the claim was not raised is correct, as the record reflects that

Thompson raised no such claim and made no arguments as to this issue in his

§ 2254 petition, his memorandum of law in support of his § 2254 petition, or in his

objections to the magistrate judge’s report and recommendation. Therefore, this

issue was not properly raised before the district court, and we decline to consider it

for the first time on appeal. See Walker, 10 F.3d at 1572.

      AFFIRMED.




                                           5